Leech, J., concurring: It is apparently conceded that the transfer of the insurance policies by petitioner in 1932 to a trust for the benefit of her three sons was a gift of “future interests” because those interests were, by the trust, “limited to commence in use, possession or enjoyment at some future date or time.” Whether the payment by petitioner of the premiums on those policies in 1937 and 1938 were present or “future interests,” is our only question. Petitioner undoubtedly could have given the money, with which these premiums were paid, to the children or the trust with the condition that it be so used. But the fact is that she did not do so. She paid the premiums herself. And tax questions, such as this, must be resolved by what was done, not by what mig'ht have been done. Weiss v. Wiener, 279 U. S. 333. No obligation to pay these premiums existed. The insurance policies were essentially merely contracts covering a period of one year and containing certain options. By paying the annual premiums for the taxable years, petitioner exercised one of those options and purchased a new contract for each such year. It would seem unanswerable that, since the interests of the children under the original insurance contracts, transferred to the trust, were “future,” their interests under the same contracts for the taxable years were likewise “future.”